*666Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated January 21, 2003, confirming the determination of an administrative law judge, dated June 10, 2002, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 401 (7) (F) (b) and New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a fine of $8,500.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The petitioner’s argument, that the summonses issued pursuant to section 4-15 of the New York City Traffic Rules and Regulations were improperly served on it because service was made only on the vehicle’s driver, is without merit (see Matter of IESI NY Corp. v Martinez, 8 AD3d 667, 668-669 [2004]; Matter of Sureway Towing, Inc., v Martinez, 8 AD3d 490, 491 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273, 274 [2004]). Moreover, the petitioner waived any jurisdictional objections when it appeared and participated in the hearing on the merits (see Matter of Clinton Ave. Constr. Corp. v Martinez, supra). Florio, J.P, Cozier, Rivera and Skelos, JJ., concur.